UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------X
OUT OF THE BLUE WHOLESALE, LLC,

                             Plaintiff,
                                              MEMORANDUM & ORDER
            -against-                         19-CV-0254(JS)(AYS)

PACIFIC AMERICAN FISH CO., INC.,

                         Defendant.
------------------------------------X
APPEARANCES
For Plaintiff:      William H. Sweeney, Jr., Esq.
                    742 Veterans Highway
                    Hauppauge, New York 11788

For Defendant:          David L. Prince, Esq., pro hac vice
                        1912 East Vernon Avenue #100
                        Los Angeles, California 90058

SEYBERT, District Judge:

            Before the Court is defendant Pacific American Fish Co.,

Inc.’s    (“Defendant”)   motion   for    attorneys’   fees   pursuant   to

invoices between Defendant and plaintiff Out of the Blue Wholesale,

LLC (“Plaintiff”).      (Mot., ECF No. 38; Prince Decl., ECF No. 39;

Ingram Decl.,1 ECF No. 40.)     Plaintiff did not file an opposition.

For the reasons that follow, the motion is DENIED.




1   The Ingram Declaration is not signed.
                                     DISCUSSION

             The Court presumes the parties’ familiarity with the

factual and procedural background as set forth in prior Orders and

recites only the facts necessary to adjudicate the pending motion.

I.      Facts2

             In    brief,    since    March     2017,   Plaintiff,   a    seafood

distributor, has purchased fish from Defendant.                 Around July 30,

2018,     Defendant’s       employee     purportedly       emailed   Plaintiff,

directing Plaintiff to pay approximately $17,154.14 to an account

different than those Defendant typically used.              Following payment,

the parties determined that Defendant’s email account was hacked

and that Plaintiff made payments to an account unassociated with

Defendant.        Defendant eventually demanded payment of $17,154.14.

Plaintiff did not pay and argued that its payment to the fraudulent

account satisfied its payment obligations to Defendant.

II.     Procedural History and the California Collection Action

             Plaintiff      initiated    this     action   in   Suffolk   County

Supreme Court on December 19, 2018, alleging: (1) a violation of

New York’s General Business Law; (2) breach of the implied covenant

of good faith and fair dealing; and (3) unjust enrichment.                  (See

Compl.)     Plaintiff also sought punitive damages and a declaratory

judgment that it paid $17,154.14 to Defendant.                  On December 21,




2   The facts are drawn from the Complaint.             (Compl., ECF No. 1-1.)


                                         2
2018, Defendant filed an action against Plaintiff in the Superior

Court     of     California,     Los   Angeles   County,   No.   18STLC15204,

captioned Pacific Am. Fish Co., Inc. v. Out of the Blue Seafoods,

LLC (the “California Collection Action”), to “collect the unpaid

balance” Plaintiff owed to Defendant.            (Ingram Decl. ¶¶ 2-3.)   In

the California Collection Action, Defendant “obtained a default

judgment against [Plaintiff] for nonpayment of the $17,154.14,”

pursuant to certain invoices between the parties.                (Mot. at 2;

Price Decl. ¶ 8; Invoices, Ingram Decl., Ex. 1, ECF No. 40-1.)

               Defendant removed the New York action to this Court on

January 11, 2019 and filed a motion to dismiss for lack of personal

jurisdiction on January 18, 2019.            (Notice of Removal, ECF No. 1;

Def. First Mot. to Dismiss, ECF No. 5.)              After this action was

reassigned to the undersigned, on August 23, 2019, the Court denied

Defendant’s motion to dismiss for lack of personal jurisdiction.

(Aug. 23, 2019 Order, ECF No. 12.) Defendant filed a second motion

to dismiss for failure to state a claim on September 13, 2019.

(Def. Second Mot. to Dismiss, ECF No. 13.)            This Court denied the

motion as premature.           (Sept. 19, 2019 Elec. Order.)     On December

11, 2019, Plaintiff filed a letter motion requesting that the Court

issue an Order (1) dismissing or staying the California Collection

Action, or (2) removing the California Collection Action to this

Court and consolidating this action with the California Collection

Action.        (Pl. Ltr., ECF No. 17.)       After appearing telephonically


                                         3
at a pre-motion conference on December 12, 2019, the parties filed

declarations detailing the procedural history and posture of this

action as compared to the California Collection Action.             (See

generally ECF Nos. 19 & 21.)

          On   January   21,   2020,   the   Court   denied   Plaintiff’s

request to issue an order with directives to the Superior Court of

California.    (Jan. 21, 2020 Order, ECF No. 22, at 2-3 (collecting

cases for the proposition that it is “well-settled that ‘federal

courts have no general power to compel action by state officials’”

(internal quotations and citations omitted)).)           The Court also

observed that:

          The remaining issues asserted in the parties’
          declarations    raise    concerns    regarding
          judicial economy and the interest in avoiding
          inconsistent judgments. There is little doubt
          that the allegations asserted in this action
          and   the   California   [Collection]   Action
          significantly, if not completely, overlap.
          There is a dispute over whether the California
          [Collection] Action was first filed. The Court
          does not now decide that issue.       However,
          there is no dispute that Defendant waited
          (1) six months after receiving the Complaint
          here and (2) five months after removing this
          action to this Court to serve Plaintiff with
          the California [Collection] Action Summons and
          Complaint.

          Accordingly, the parties are DIRECTED to meet
          and confer to discuss whether there is any
          possibility that the parties can stipulate to
          assert all claims in this Court or in the
          California Superior Court. . . .     If these
          efforts are not successful, and upon receipt
          of the parties’ status report, the Court will
          set a briefing schedule for Defendant to file


                                   4
          a supplemental brief to address whether this
          Court should abstain or stay this matter in
          favor of the California [Collection] Action
          and for Plaintiff to respond to Defendant’s
          pending motion to dismiss . . . and the
          supplemental brief regarding a potential stay
          and abstention.

(Jan. 21, 2020 Order at 3-4 (footnote omitted).)

          On February 20, 2020, the parties advised the Court that

they were not able to reach an agreement to assert all claims in

one forum.    (Feb. 2, 2020 Ltr., ECF No. 23.)                After various

extensions,   Plaintiff     filed   an     opposition    to     Defendant’s

prematurely filed motion to dismiss and a cross-motion for remand

and a declaratory judgment “declaring that [P]laintiff is entitled

to credit from the [D]efendant for payments of $17,164.14 made by

the [P]laintiff to [D]efendant.”        (Pl. Cross-Mot., ECF No. 28; Pl.

Reply, ECF No. 30.)   The Court referred the motions to Magistrate

Judge Anne Y. Shields for a report and recommendation.            (Oct. 26,

2020 Elec. Order.)

          On November 19, 2020, Judge Shields issued a Report and

Recommendation   (“R&R”)    and   recommended    that   the    Court   grant

Defendant’s motion to dismiss and deny Plaintiff’s cross-motion.

(R&R, ECF No. 33.) On December 21, 2020, the undersigned overruled

Plaintiff’s   objections,    adopted     Judge   Shield’s     R&R,   granted

Defendant’s motion to dismiss, denied Plaintiff’s cross-motion for

a declaratory judgment, and closed the case.        (Adoption Order, ECF

No. 36; Judgment, ECF No. 37.)


                                    5
III. Defendant’s Motion for Attorneys’ Fees

          On January 4, 2021, Defendant filed its motion for

attorneys’ fees, arguing that its invoices to Plaintiff, which

contain an “unequivocal provision of attorneys’ fees” create an

“enforceable contract entitling the invoicing party to recover

those fees.”    (Mot. at 3.)   Specifically, the invoices provide:

“[a] service charge of 1.5 percent per month will be payable on

overdue accounts together with attorney fees incurred in making

collections.”   (See generally Invoices.)   According to Defendant,

therefore, it is entitled to attorneys’ fees because it “filed

suit in California for collection on the” invoices and Plaintiff

“filed the instant action seeking the same offset,” and Plaintiff

“cannot evade the terms of its agreement with [Defendant] by

splitting the collection lawsuit across coasts.”    (Mot. at 3-4.)

However, because the invoices do not provide that Defendant is

entitled to collect fees for defending actions between the parties

as a general matter, the motion is denied.

          “Under the general rule in New York, ‘attorneys’ fees

are incidents of litigation and a prevailing party may not collect

them from the losing party unless such an award is authorized by

agreement between the parties, statute or court rule.’”3   Bonnie &


3 Defendant cites New York law although the invoices do not contain
a choice-of-law provision. The Court follows suit. (Accord Def.
Reply to First Mot. to Dismiss, ECF No. 9, at 6 (Defendant noting
there “is no choice-of-law clause . . . .”).)


                                 6
Co. Fashions v. Bankers Tr. Co., 955 F. Supp. 203, 217 (S.D.N.Y.

1997) (quoting Bourne Co. v. MPL Commc’ns, Inc., 751 F. Supp. 55,

57 (S.D.N.Y. 1990)).     However, “the intent to provide for counsel

fees [by agreement between the parties] as damages for breach of

contract must be ‘unmistakably clear’ in the language of the

contract.”       Id.     (alteration             in      original)     (quoting

Bridgestone/Firestone, Inc. v. Recovery Credit Servs., Inc., 98

F.3d 13, 20–21 (2d Cir. 1996)).

             Here, Defendant invokes the invoices’ provision for

attorneys’ fees “incurred in making collections,” which, according

to Defendant, includes “defeating all defenses thereto.”               (Mot. at

4.)   The Court disagrees.       Assuming, without deciding, that the

invoices constitute a contract between the parties, the attorneys’

fees provision is explicitly “tethered to” Defendant’s collection

efforts for “non-payment under the” invoices, and not for generally

defending    against   suits    between         the   parties.   See   Vanguard

Logistics (USA), Inc. v. Blujay Sols. Ltd., No. 20-CV-4383, 2021

WL 1165068, at *4 (S.D.N.Y. Mar. 25, 2021); Xuchang Rihetai Hum.

Hair Goods Co. v. Hanyu Int’l USA Inc., No. 00-CV-5585, 2001 WL

883646,   at   *8   (S.D.N.Y.   Aug.       7,    2001)   (denying    motion   for

attorneys’ fees where the agreements at issue did not “include any

provision for attorneys’ fees for the prevailing party in the event

of a dispute”); Broadhurt Invs., LP v. Bank of New York Mellon,

No. 09-CV-1154, 2009 WL 4906096, at *3 (S.D.N.Y. Dec. 14, 2009)


                                       7
(“Because the indemnification provision contains broad language

that does not unequivocally indicate that the parties intended to

include attorneys’ fees in lawsuits between themselves, BNY Mellon

is   not    entitled     to   attorneys’     fees    under   the   Certification

Agreements.”); Hooper Assocs., Ltd. v. AGS Computers, Inc., 74

N.Y.2d 487, 491 (1989) (“When a party is under no legal duty to

indemnify, a contract assuming that obligation must be strictly

construed to avoid reading into it a duty which the parties did

not intend to be assumed.”).                Defendant fails to point to a

statute,     “or   any    other   provision     of    the    [invoices]   [that]

authorizes an award [of attorneys’ fees]” in these circumstances.

Vanguard, 2021 WL 1165068, at *4.             On this basis, the motion is

denied.

             The fact that this action involves a dispute over the

amount     Plaintiff     allegedly   owes    under    the    invoices   does   not

transform the case into a collection action.                   Put differently,

Defendant did not assert any defenses or counterclaims to collect

the amount due under the invoices from Plaintiff, notwithstanding

the Court’s invitation to assert those claims here.                (See Jan. 21,

2020 Order, supra.)           Defendant argues that this is action is a

“collection effort” because “had [its] initial motion to dismiss

for lack of personal jurisdiction been granted, the only other

venue for the claims would have been the California court, at which

point the claims would have been presumably consolidated with the”


                                       8
California    Collection            Action.       (Prince       Decl.    ¶    8.)         This

hypothetical       is     a     non-sequitur       because        the    Court        denied

Defendant’s       first       motion    to     dismiss     for    lack       of     personal

jurisdiction.       (See Aug. 23, 2019 Order.)               And, rather than file

an answer with counterclaims for the amount Plaintiff allegedly

owes under the invoices, Defendant moved to dismiss this action

for failure to state a claim, asserting legal defenses unrelated

to its collection efforts or the California Collection Action.

(See Jan. 21, 2020 Order at 3 n.3 (the Court questioning “why

Defendant removed this action if, as expressed, it intends to

pursue the California [Collection] Action, rather than answering

the Complaint and asserting a cross-claim for the relief sought in

the California Action or filing a motion to dismiss with the New

York Supreme Court on the basis that the California [Collection]

Action subsumes Plaintiff’s claims here”).)                        Thus, Defendant’s

conjecture has no bearing on whether this action constitutes a

collection effort for the amount due under the invoices.

             In any event, Defendant obtained a judgment against

Plaintiff    in    the    California          Collection    Action,          “which   would

entitle [Defendant] to an award of attorney’s fees under the”

invoices.     Vanguard, 2021 WL 1165068, at *4; (see Invoices; see

also Ingram Decl. ¶¶ 3, 6 (noting that Defendant initiated the

California Collection Action to “collect [Plaintiff’s] unpaid

balance”    and    that       the    invoices     “make    up    the    bases       for   the


                                              9
[California] Collection Action”).)      Accordingly, Defendant must

seek its fees and costs associated with collecting on the invoices

in the California Collection Action.          See Vanguard, 2021 WL

1165068, at *4.

           Further, to the extent asserted, the Court declines to

invoke its inherent power to award fees based on the unsupported

assertion that attorneys’ fees are appropriate because Plaintiff

split “the collection lawsuit across coasts.”        (Mot. at 3-4; id.

(arguing attorneys’ fees are appropriate because Plaintiff failed

“to appear . . . and [to] present[] the claims as a counter suit”

in the California Collection Action)); see Trustees of N.Y.C. Dist.

Council of Carpenters Pension Fund v. A Quest Corp., No. 16-CV-

1895, 2017 WL 1194690, at *3 (S.D.N.Y. Mar. 30, 2017) (declining

the   defendant’s   “apparent   invitation   to   invoke   its    inherent

powers” to award fees).    While the Court appreciates Defendant’s

“frustration with having to litigate in two separate forums,”

Defendant and Plaintiff share equal responsibility for proceeding

with two, competing actions.    Iberia Foods Corp. v. Latinfood U.S.

Corp., No. 20-CV-3009, 2021 WL 1616916, at *4 (E.D.N.Y. Apr. 26,

2021).   Indeed, as stated above, Defendant chose to pursue the

California Collection Action and defend this action by filing two

motions to dismiss unrelated to its collection efforts.          Defendant

never asked this Court to determine whether this action or the

California Collection Action was “first-filed” or to abstain or


                                  10
stay this action in favor of the California Collection Action.

(See Jan. 21, 2020 Order at 3.)     The Court declines to do so now.

             Accordingly, Defendant’s arguments in support of its

application for attorneys’ fees are without merit and the motion

is DENIED.

                              CONCLUSION

             For the reasons stated herein, IT IS HEREBY ORDERED that

Defendant’s motion for attorneys’ fees (ECF No. 38) is DENIED.

This matter remains CLOSED.



                                       SO ORDERED.


                                       /s/ JOANNA SEYBERT________
                                       Joanna Seybert, U.S.D.J.

Dated: May   19 , 2021
       Central Islip, New York




                                  11
